Citation Nr: 0907197	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected degenerative disc changes with mechanical back pain 
(back disability).  

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbar radiculopathy and partial denervation of the left 
lower extremity associated with the service-connected 
degenerative disc changes with mechanical back pain 
(neurological manifestations of the back disability).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 
1979, and from January 1985 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for the 
Veteran's back disability and assigned a noncompensable 
rating.  

In September 2008, the Veteran was awarded a separate, 20 
percent evaluation for lumbar radiculopathy and partial 
denervation of the left lower extremity due to his back 
disability.  Although this was a partial grant of the benefit 
sought, the Board notes that the Veteran has indicated 
continued disagreement with the rating assigned and the 
Veteran has not been granted the maximum benefit allowed for 
his service-connected back disability; the claim is still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbar flexion is to 90 degrees and 
extension to 30 degrees without muscle spasm, guarding or 
localized tenderness.  

3.  The Veteran experiences mild to moderate chronic S1 
radiculopathy of the left lower extremity.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria for a rating in excess of 20 percent for 
lumbar radiculopathy and partial denervation of the left 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8521 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2005, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his underlying claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Further, the Veteran is not 
prejudiced as he had actual notice of the applicable 
diagnostic codes for his service-connected back disability 
and its neurological manifestations as contained in the 
September 2008 supplemental statement of the case.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As 
such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2005 notice was given prior to 
the appealed AOJ decision, dated in July 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion regarding his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board, even though he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The Veteran seeks an initial compensable rating for his 
service-connected back disability and a rating in excess of 
20 percent for his separately evaluated neurological 
manifestations of his back disability.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

The Veteran's back disability was originally rated as 
noncompensable for degenerative disc changes with mechanical 
back pain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In 
September 26, 2003, all rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended.  See 68 Fed. Reg. 51. 454 (August 27, 2003) 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of Diagnostic Code 5293 (Intervertebral 
Disc Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
...........................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Note:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

With respect to the neurologic manifestations of the 
Veteran's back disability, Diagnostic Code 8521 addresses the 
external popliteal nerve (common peroneal).  Under Diagnostic 
Code 8521, an evaluation of 10 percent is assigned for mild 
incomplete paralysis.  A 20 percent rating requires moderate 
incomplete paralysis, and a 30 percent rating requires severe 
incomplete paralysis of the external popliteal nerve.  A 40 
percent evaluation requires complete paralysis of the 
external popliteal nerve, manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion, the Veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

The Veteran was treated for radiating back pain in the 1990s.  
According to a November 1997 in-service treatment record, the 
Veteran was diagnosed as having left S1 radiculopathy, a 
herniated nucleus pulposus at L5-S1 (left) and degenerative 
disc disease at L4-5 and L5-S1.  In December 1997, the 
Veteran's intervertebral disc disease was noted as currently 
asymptomatic.  At that time, he reported an acute instance of 
left side radiculopathy when he was 19 years old, but it had 
worsened over the past several months.  The assessment was 
left S1 radiculopathy that had slowly improved, but with some 
residual symptoms present.  

Upon retirement physical, the Veteran was noted to have a 
history of a back injury in 1998 with pain radiating down the 
left leg-the symptoms of which had resolved.  At discharge, 
the Veteran was noted to have chronic low back pain that was 
stable.  

In November 2005, the Veteran underwent a VA examination.  
The Veteran reported occasional back pain, particularly after 
poor sleep.  He advised that the pain was periodic, and not 
constant, and that his leg pain was gone.  Lumbar extension 
was to 30 degrees with normal lumbar flexion to 90 degrees.  
The Veteran was able to reach to 8 inches above the floor, 
and there was no evidence of crepitus, pain or paraspinal 
point tenderness during that time.  Lateral bending was to 30 
degrees bilaterally and rotation was to 30 degrees 
bilaterally.  There was no pain, fatigue, weakness, or lack 
of endurance found.  The Veteran's left leg had a notably 
smaller circumferential contour that was suggestive of 
atrophy.  The examiner indicated that the Veteran's gait, 
power, tone and reflexes were intact.  There was weakness 
with hip flexion and knee extension in the left side 
associated with the atrophy of the left leg.  X-rays revealed 
satisfactory spinal alignment and maintained vertebral body 
heights.  There was narrowing of the L5-S1 intervertebral 
disc space noted.  The Veteran had osteophytes and facet 
degenerative changes in the lower lumbar spine, but there was 
no evidence of fractures.  The radiologist indicated that the 
Veteran had degenerative disc changes in the lower lumbar 
spine.  He was later assessed as having a history of 
mechanical back pain with lumbar radiculopathy during initial 
presentation with evidence of partial denervation of the left 
lower extremity causing muscular atrophy.  

In a letter dated in May 2006, the Veteran advised that the 
level of his back disability was not reflected properly in 
the VA examination report.  He stated that his diminished 
muscle mass in his left leg and lack of normal reflexes in 
his left foot were related to his chronic low back pain.  The 
Veteran advised that when he participates in any activity 
requiring lifting or bending, it results in back spasms and 
twitching of the left upper buttocks.  When this occurs, he 
reported that he would drop to his knees and is prevented 
from standing or getting up for several minutes.  

In a letter from the Veteran's private treating neurologist 
dated in July 2008, he indicated that the Veteran had 
evidence of mild to moderate chronic left S1 radiculopathy 
based upon an EMG/NCV study performed in February 2008.  A 
MRI of the lumbosacral spine reflected chronic regeneration 
of the L4-5 and L5-S1 disc space with mild to moderate 
narrowing of the L4-5 disc space and marked narrowing of the 
L5-S1 disc space, and mild generalized posterior bulging of 
the L4-5 annulus.  The neurologist indicated that the Veteran 
had evidence of weakness and atrophy in the left calf muscle 
and sensory loss in the S1 dermatomal distribution.  There 
are no additional relevant post-service treatment records 
associated with the claims file.  

Given the evidence as outlined above, the Board finds that 
the ratings currently assigned for the Veteran's service-
connected low back disability and its neurological 
manifestations adequately reflect the current disability 
experienced by the Veteran.  The Veteran has an in-service 
diagnosis of intervertebral disc syndrome, but there is no 
evidence that he has experienced incapacitating episodes as 
contemplated under Diagnostic Code 5293.  As such, the 
Veteran's back disability is rated under the general rating 
code for spinal disabilities and the rating codes for its 
associated neurological manifestations.  

The Veteran is not entitled to an initial compensable rating 
for his back disability as there is no evidence that forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees.  In fact, his flexion was to 
90 degrees and within normal limits.  Although the Veteran 
reported some instances of muscle spasm, the clinical 
evidence of record does not support that assertion.  
Specifically, the Veteran advised that he had occasional back 
pain of a periodic nature and primarily following poor sleep.  
And his primary complaints associated with his back 
disability have been neurological in nature.  Further, there 
is no clinical evidence of record reflecting that the 
Veteran's pain causes additional limitation of motion in his 
back.  As such, the Board finds that the Veteran is not 
entitled to an initial compensable rating for his service-
connected back disability.  

The Veteran is also not entitled to a rating in excess of 20 
percent for the separately evaluated neurological 
manifestations of his back disability.  The Veteran's 
neurologist indicated that the Veteran had mild to moderate 
chronic left S1 radiculopathy.  A higher rating is not 
awarded unless there is evidence that the Veteran's 
radiculopathy results in severe incomplete paralysis of the 
external popliteal nerve.  The record does not support a 
finding that the Veteran's left S1 radiculopathy is severe in 
nature so as to warrant a higher rating.  As such, an initial 
rating in excess of 20 percent for the neurological 
manifestations of the service-connected back disability is 
denied.  

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances they are not.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected back disability or its 
neurological manifestations, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of his back disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
back disability, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial compensable rating for a back disability is 
denied.

An initial rating in excess of 20 percent for the separately 
rated neurological manifestations of the service-connected 
back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


